Per Curiam.
Ou August 16, 1957 an order was made and entered setting this matter for oral argument on September 10, 1957. Upon the cause being called for argument no appearance was made by the appellant. Counsel for respondent advised the court that he had endeavored to comply with the order of this court dated December 21, 1956, 304 Pac. (2d) 923, which disallowed the motion to dismiss filed herein by the respondent and suggested compliance with the provisions of section 93-2104, R.C.M. 1947, but that he had been unable to secure the address of the appellant who does not now reside in the State of Montnaa and inquiry of all available sources has failed to disclose his present whereabouts. Counsel for respondent then orally renewed his motion to dismiss the appeal upon the same grounds as stated in his original motion.
It further appears from the records and files of this court that due notice of the time and place of the argument was given by the clerk; that notice of appeal in this cause was filed in the district court on the 10th day of March, 1955; that no bill of exceptions has ever been settled in the district court and no transcript on appeal has been filed in this court and the time granted for that purpose has long since expired.
It is therefore ordered that the appeal be dismissed for failure to serve and file transcript on appeal within the time required by the rules of this court.